Case:18-18627-JGR Doc#:60 Filed:09/09/19                   Entered:09/09/19 13:03:07 Page1 of 2



                            UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF COLORADO

In re:                                              )
                                                    )
DENNIS K. OBDUSKEY,                                 )
                                                    )     Case No.: 18-18627-JGR
                                                    )     Chapter 13
Debtor.                                             )

                           MOTION TO EXTEND CLAIMS PERIOD

        COME NOW the debtor through counsel and move to extend the claims period for a
certain creditor who was previously omitted from the schedule:

         AS GROUNDS the debtor would state as follows:

1.       James Ware Kelley dba Mortgage Investigator.com was originally omitted from the
         debtor’s schedule F.

2.       This creditor has filed a late filed claim. The date for filing a claim has expired.

3.       Debtor requests that the claims period be extended to allow this claim.

4.       The debtor did not originally schedule this claim because he had not received an invoice
         from Mr. Kelley and was not aware of the debt to this creditor.

         Respectfully Submitted this 9th day of September, 2019.

                                                LAW OFFICE OF STEPHEN H. SWIFT, PC

                                                 /S/ Stephen H. Swift
                                                Stephen H. Swift, #14766
                                                Attorney for the Debtor
                                                733 East Costilla, Suites A & B
                                                Colorado Springs, CO 80903
                                                (719) 520-0164
                                                (719) 520-0248 fax

                                    CERTIFICATE OF SERVICE

I certify that a true and correct copy of the motion and order were served by placing the same in
the US mail, First Class postage prepaid, this 9th day of September, 2019 to the following:

 VIA E-MAIL TO:                                         VIA ECF TO:

 denniso@airbiz.net                                     Douglas B. Kiel, Esq.
                                                        Chapter 13 Trustee
 Dennis K. Obduskey                                     7100 East Belleview Avenue
 604 Alpine Avenue                                      Suite 300
 Pueblo, CO 81005                                       Greenwood Village, CO 80111
Case:18-18627-JGR Doc#:60 Filed:09/09/19      Entered:09/09/19 13:03:07 Page2 of 2




 EFILED TO:                               James Ware Kelley
                                          dba Mortgage Investigator.com
 Clerk, US Bankruptcy Court               99 Wall Street
                                          Suite 1576
                                          New York, NY 10005


                              LAW OFFICE OF STEPHEN H. SWIFT P.C.

                               /S/ Stephen H. Swift
                              Stephen H. Swift, #14766
                              Attorney for Debtor
                              733 East Costilla, Suites A & B
                              Colorado Springs, CO 80903
                              (719) 520-0164
                              (719) 520-0248 fax
